Case: 13-20615      Document: 00512703287         Page: 1    Date Filed: 07/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-20615                                 FILED
                                  Summary Calendar                           July 18, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
JONAS MALM,

                                                 Plaintiff-Appellant

v.

CORRECTION CORPORATION OF AMERICA; HOUSTON PROCESSING
CENTER CCA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2756


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jonas Malm appeals the district court’s denial of his motion for a
temporary restraining order (TRO) and preliminary injunction. In his motion,
Malm sought to restrain Corrections Corporation of America (CCA) from
involving itself in his then-pending immigration case. He also requested that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20615    Document: 00512703287     Page: 2   Date Filed: 07/18/2014


                                 No. 13-20615

the district court order CCA to provide him with immigration statutes and to
not retaliate against or harass him.
      Malm was released from CCA custody while this appeal was pending.
Accordingly, to the extent that he seeks injunctive relief or specific
performance to remedy his conditions of confinement, his claims are moot. See
Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001). Additionally, we lack
jurisdiction to consider Malm’s challenge to the denial of his request for a TRO.
See Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir. 1999).
      As Malm’s appeal is now moot, it must be DISMISSED for want of
jurisdiction.




                                       2